Citation Nr: 0816149	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  04-42 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
July 1972 and from May 1974 to January 1976.  The veteran 
served with the US Army Reserves and Army National Guard from 
March 1982 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for 
Hepatitis C.

The veteran appeared before the undersigned for a hearing on 
February 13, 2008 at the St. Petersburg RO.  A transcript of 
the testimony has been associated with the claims file.

The Board notes that in addition to his claim for service 
connection for Hepatitis C, the veteran appealed service 
connection claims for hearing loss and post-traumatic stress 
disorder; however, those issues were granted and are no 
longer before the Board.


FINDING OF FACT

Medical evidence indicates that the veteran likely contracted 
hepatitis C in service.


CONCLUSION OF LAW

The veteran incurred hepatitis C in service. 38 U.S.C.A. §§ 
1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires: (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, certain chronic diseases may be presumed to have 
been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309 (2007).

The veteran claims that he contracted hepatitis C while on 
active duty in Vietnam.  In particular, he claims that he 
contracted the virus as a result of contact with blood while 
handling wounded and dead soldiers.  The Board points out 
that risk factors for hepatitis C include intravenous (IV) 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker (as in this case), and 
various kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  VBA letter 211B (98-110) 
November 30, 1998.

The veteran's service records also indicate that he served as 
a nurse in the Army Reserves and National Guard, which placed 
the veteran in a position to be in close contact with blood 
and other bodily fluids, placing him at a higher risk for 
exposure to the Hepatitis C virus.

The veteran testified in February 2008 before the undersigned 
regarding his active service, including time spent in 
Vietnam.  He testified about receiving jet inoculations and 
exposure to blood while helping to load and unload wounded or 
dead soldiers.  He also testified that while in Vietnam he 
had shared a toothbrush with others and occasionally shared a 
razor.

The veteran also testified that while on active duty with the 
Army Reserves and National Guard, he served as a commissioned 
officer of the Army Nurse Corps and was exposed to open 
wounds and body fluids, though he stated that he used 
universal protection procedures.

The veteran further testified that he was diagnosed with non-
A and non-B Hepatitis in the early 1980s and that he 
currently has a diagnosis of Hepatitis C.  

Considering the veteran's testimony and evidence in the 
claims file, the Board finds the veteran a credible witness, 
weighing in favor of his claim for service connection for 
Hepatitis C.  

The veteran underwent a VA examination in June 2003.  The 
examiner opined that it was impossible to determine the 
source of the veteran's Hepatitis C without resorting to 
complete speculation.

Based upon the entirety of the evidence, the Board finds that 
the veteran was in close contact with dead and/or wounded 
soldiers while serving in Vietnam and while serving as a 
nurse with the Army National Guard and Army Reserves, and 
finds that the veteran engaged in activities such as sharing 
toothbrushes and razors while serving in Vietnam, thereby 
placing him at a higher risk for exposure to blood infected 
with the hepatitis C virus.  

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran as least as 
likely as not incurred hepatitis C as a result of his 
service.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A.  § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for hepatitis C is granted.



The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  


ORDER

Service connection for hepatitis C is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


